Name: Commission Regulation (EEC) No 3674/90 of 18 December 1990 amending Regulation (EEC) No 809/88 as regards the amounts expressed in Ecu
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international security;  international trade
 Date Published: nan

 No L 356/34 Official Journal of the European Communities 19. 12. 90 COMMISSION REGULATION (EEC) No 3674/90 of 18 December 1990 amending Regulation (EEC) No 809/88 as regards the amounts expressed in ecu HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 809/88 is hereby amended as follows : 1 . In Article 6 (3), 'ECU 2 590' is replaced by 'ECU 2 820'. 2. In Article 17 (2), 'ECU 180' and 'ECU 515' are replaced by 'ECU 200' and 'ECU 565' respectively. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3363/86 of 27 October 1986 on the tariff arrangements applicable to imports into the Community of products originating in the Occupied Territories ('), and in particular Article 3 thereof, Whereas to take account of monetary evolution, it is necessary to modify the amounts in ecu in Articles 6 and 17 of Commission Regulation (EEC) No 809/88 of 30 March 1988 on the definition of the concept of 'origina ­ ting products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Occupied Territories (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin, Article 2 This Regulation shall enter into force three days after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 306, 1 . 11 . 1986, p. 103 . 4 OJ No L 86, 30. 3 . 1988, p. 1 .